     Case 1:21-cv-00044-AJT-IDD Document 1 Filed 01/13/21 Page 1 of 4 PageID# 1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   (Alexandria Division)

AHMED ABUSHAMMALEH,                            :
                                               :
         Plaintiff,                            :
                                               :
v.                                             :      Civil Filing No. 1:21-cv-00044
                                               :
ROSS DRESS FOR LESS, INC., et al.              :
                                               :
         Defendants.                           :


                                    NOTICE OF REMOVAL

         Defendant, ROSS DRESS FOR LESS, INC. (hereinafter “Ross”), by and through counsel,

hereby gives notice of removal of the above action from the Circuit Court for the County of Fairfax

(“Circuit Court”) to the United States District Court for the Eastern District of Virginia, Alexandria

Division, pursuant to 28 U.S.C. §§ 1332(a), 1441, and 1446. As set forth below, this Court has

original diversity jurisdiction over this action pursuant to Section 28 U.S.C. § 1332.            All

requirements for removal of this action are met through the allegations contained in the pleadings

filed in the Circuit and this Notice of Removal.

         In support of this Notice of Removal, Defendant states as follows:

         1.      There is pending in the Circuit Court for the County of Fairfax, Virginia a

Complaint styled Ahmed Abushammaleh v. Ross Dress For Less, Inc., et al., Case No. CL2020-

19941 (the “State Court Action”). The Complaint in the State Court Action was filed on or about

December 17, 2020. A copy of the Complaint is attached hereto as Exhibit A.

         2.      Defendant was served with a copy of the Complaint in the State Court Action on or

about December 24, 2020. Defendant filed an Answer to Plaintiff’s Complaint on January 13,
 Case 1:21-cv-00044-AJT-IDD Document 1 Filed 01/13/21 Page 2 of 4 PageID# 2




2021 in the Circuit Court for the County of Fairfax. A copy of the Answer is attached as Exhibit

B.

         3.    There have been no further proceedings in the State Court Action.

         4.    This Notice of Removal is filed within thirty days upon which Defendant was first

served with a copy of the Complaint and is therefore timely pursuant to 29 U.S.C. § 1446(b).

         5.    The State Court Action is properly removed under 28 U.S.C. § 1441(a) because the

State Court Action is subject to the original of this Court pursuant to 28 U.S.C. § 1332, as explained

below.

         6.    Defendant is informed and believes the plaintiff, Ahmed Abushammaleh, is an

individual residing in the State of Virginia. See Ex. A ¶ 1.

         7.    Ross Dress for Less, Inc. is incorporated in the State of Delaware and has its

principle place of business the State of California.

         8.    The Co-Defendant, Beijing Anhua Quality International Trade Co., LTC (BAQ)

is organized under the laws of China with its principal place of business in the Chaoyang District

of Beijing, China

         9.    Plaintiff’s Complaint seeks damages in the amount of $2,000,000.00.

         10.   This action is properly removed on grounds of diversity jurisdiction because (a)

complete diversity exists between the Plaintiff and both Defendants, and (b) the amount in

controversy herein exceeds the sum or value of $75,000.00, exclusive of interest and costs.

         11.   As of the date of filing of this Notice of Removal, the Co-defendant, BAQ, has

neither been served with the Complaint nor entered an appearance in the case.




                                                  2
 Case 1:21-cv-00044-AJT-IDD Document 1 Filed 01/13/21 Page 3 of 4 PageID# 3




       12.     Written notice of the filing of this Notice of Removal will promptly be given to

Plaintiff and the Clerk of the Circuit Court for Fairfax County, Virginia, as required by 28 U.S.C.

§ 1446(d).

       WHEREFORE, Defendant ROSS DRESS FOR LESS, INC. respectfully requests that this

case proceed before this Court as an action properly removed.



                                                     ROSS DRESS FOR LESS, INC.



                                                                       /s/
                                                     Brian A. Cafritz, Esq. (VSB #34366)
                                                     James L. Hoyle, Esq. (VSB# 82238)
                                                     KALBAUGH, PFUND & MESSERSMITH, P.C.
                                                     901 Moorefield Park Drive, Suite 200
                                                     Richmond, Virginia 23236
                                                     (804) 320-6300
                                                     (804) 320-6312 (fax)
                                                     Brian.Cafritz@kpmlaw.com
                                                     Lee.Hoyle@kpmlaw.com

                                                     Counsel for Defendant Ross Dress for Less,
                                                     Inc.




                                                3
 Case 1:21-cv-00044-AJT-IDD Document 1 Filed 01/13/21 Page 4 of 4 PageID# 4




                              CERTIFICATE OF SERVICE

        I hereby certify that a true and accurate copy of the foregoing Notice of Removal was
electronically mailed and mailed postage prepaid, this 13th day of January, 2021, to:

       Sam W. Burgan, Esq. VSB# 42458
       BURGAN & ASSOCIATES, P.C.
       5673 Columbia Pike, Suite 201
       Falls Church, Virginia 22041
       (703) 575-8810
       (703) 575-8054 (fax)
       sburgan@burganlaw.com
       Counsel for Plaintiff

       Beijing Anhua Quality International Trade Co., LTD.
       c/o Wilson Chen; Stone Ng
       Room 703, Building 7 No.3 Boda Road
       Chaoyang District, Beijing 100176 China
       wilson@ahglass.cn
       stone@thenethk.com


                                                                     /s/
                                                  Brian A. Cafritz, Esq. (VSB #34366)
                                                  James L. Hoyle, Esq. (VSB# 82238)
                                                  KALBAUGH, PFUND & MESSERSMITH, P.C.
                                                  901 Moorefield Park Drive, Suite 200
                                                  Richmond, Virginia 23236
                                                  (804) 320-6300
                                                  (804) 320-6312 (fax)
                                                  Brian.Cafritz@kpmlaw.com
                                                  Lee.Hoyle@kpmlaw.com




                                             4
